Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/01/2019, 10/17/2019, 02/18/2020, 06/25/2020, 10/01/2020, 12/11/2020, and 04/27/2021 were filed after the mailing date of the Non-Final Action on 06/18/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group 3 in the reply filed on 05/03/2021 is acknowledged.  The traversal is on the grounds found on pg. 8 of applicants response.  This is found persuasive due to the amendment of the claims on 05/03/2021.

Response to Amendment
Claims 21-35, 37, and 39 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 31 recites the limitation "maximum dimensions of 20 cm and 60 cm" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 21 and 25 do not recite a reference to any dimensions, and it is unclear the dimensions being referred and how the maximum dimension can be a range. For examination purposes, the maximum dimensions will construed to be “with reference to the unfolded size of the sheet, the sheet may have maximum dimensions of between 20 cm and 60 cm, including cocktail size (20 cm x 20 cm), lunch size (30 cm x 30 cm), standard size (40 cm x 40 cm), luxury size (50 cm x 50 cm) or any other intermediate size required. In general, the sheet may be square. In this context, square is intended to cover shapes that the user will perceive as being square even though adjacent sides may not be equal. In certain circumstances, the sheet may be non-square even though the napkin is folded to a square or vice-versa” ([0018]).

Claim 33 recites the limitation "the engaging location and/or the releasing portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if the adhering portion is meant to be adhered to just the engaging location or the releasing portion or both at the same time.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 21, 22, 24, 25, 33-35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Peery (US 5260536) in view of Fried et al. (US 3398438), hereinafter Fried, and in further view of Klingel (US 20070205212)Wolf et al. (US 20150064416), hereinafter Wolf.
Regarding Claim 21, Peery teaches “A cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) comprising a napkin (Fig. 7 “The napkin cozy 30”), the napkin (Fig. 7 “The napkin cozy 30”) comprising: an adhering portion (Fig. 7 “38” and Fig. 2 “25”)… wherein the napkin (Fig. 7 “The napkin cozy 30”) further comprises an engaging location (Fig. 7 “39” and Fig. 2 “26”)…, and wherein the napkin (Fig. 7 “The napkin cozy 30”) is wrapped (Fig. 6 [col. 5 lines 63-67 ] “after inserting the silverware…cover may be folded over”) around one or more items of cutlery (Fig. 7 “silverware 33”) and secured (Fig. 7 and 6 col. 5 line 68-col. 6 lines “cozy may be secured together by an appropriate surface contact fastener”) by engaging the adhering portion (Fig. 7 “38” and Fig. 2 “25”) with the engaging location (Fig. 7 “39” and Fig. 2 “26”), and the engaging location (Fig. 7 “39” and Fig. 2 “26”) comprises a protective surface (col. 5 lines 12-13 “a hook and loop pile fastener”) facilitating release of the adhering portion (Fig. 7 “38” and Fig. 2 “25”) without damage to the napkin (Fig. 7 “The napkin 10”).”
Peery does not teach “an upper side and a lower side; four corners; an adhering portion and a releasing portion that can releasably adhere together, the adhering portion being located on the upper side and the releasing portion being located on the lower side at corresponding positions such that the napkin can be stacked with similar napkins with the releasing portion on the lower side of a first napkin aligned and engaged with the adhering portion of a second napkin located beneath the first napkin… an engaging location on its lower side.”

    PNG
    media_image1.png
    467
    1148
    media_image1.png
    Greyscale
Fried teaches a napkin. Fried further teaches “an upper side (Fig. 3 annotated “70” and Fig. 6 “70”) and a lower side (Fig. 3 annotated “68” and Fig. 6 “68”); four corners (Fig. 3 annotated c1-c4); an adhering portion (Fig. 6 “72”) and a releasing portion (Fig. 6 “74”) that can releasably adhere together (Fig. 6 [col. 3 line 70–col. 4 line 2] “The portion 68 is provided at area 74 with an antiadhesive substance to which the pressure-sensitive adhesive surface is incapable of being adhered. Suitable substances may comprise soap, wax, silicone substances and the like. The area 74 as seen particularly in FIG. 7 may be slightly larger than the area 72 so as to ensure 4 that the pressure-sensitive surface will not contact the material of portion 68 of the napkin”), the adhering portion (Fig. 6 “72”) being located on the upper side (Fig. 3 annotated “70” and Fig. 6 “70”) and the releasing portion (Fig. 6 “74”) being located on the lower side (Fig. 3 annotated “68” and Fig. 6 “68”) at corresponding positions such that the napkin (Fig. 1 “22”) can be stacked with similar napkins (Fig. 1 “napkins 22” [col. 2 line 13] “a stack of napkins”) with the releasing portion (Fig. 6 “74”) on the lower side (Fig. 3 annotated “68” and Fig. 6 “68”) of a first napkin (Fig. 1 “napkin 22”) aligned and engaged with the adhering portion (Fig. 6 “72”) of a second napkin (Fig. 1 “napkin 22”) located beneath the first napkin (Fig. 1 “napkin 22”) (It would be obvious to one skilled in the art to fold along fold line 38 and 36 first to maintain annotated sides 70 and 68 facing are on one side and annotated 64 and 66 are on the opposing face, then fold along fold line 34 with annotated 64 and 66 facing each other and annotated 70 and 68 facing outwardly for fig. 13 teaches the side with the pressure sensitive adhesive and anti-adhesive substance side facing outwards after folding and that the placement of the pressure sensitive adhesive and anti-adhesive substance side may be reversed [col. 4 line 60]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin 
Fried does not teach “the adhering portion being located on the upper side and the releasing portion being located on the lower side at corresponding positions such that the napkin can be stacked with similar napkins with the releasing portion on the lower side of a first napkin aligned and engaged with the adhering portion of a second napkin located beneath the first napkin…an engaging location on its lower side.”
Klingel teaches napkin stack. Klingel further teaches “the adhering portion (Fig. 2 “glue tabs 20”) being located on the upper side and the releasing portion being located on the lower side at corresponding positions such that the napkin can be stacked with similar napkins (Fig. 2 [0024] “a napkin stack according to the invention where the napkins are folded.”) with the releasing portion on the lower side of a first napkin aligned and engaged with the adhering portion of a second napkin located beneath the first napkin (Fig. 2 “the glue tabs 20 removable attach each napkin 104 to the napkin on top of it”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried to incorporate the teachings of Klingel to include the glue tabs 20 removable attach each napkin 104 to the napkin on top of it of Klingel to the connection between “74” (Fried) and “38,25” of Peery when the folded napkins are stacked to provide a uniformally stacked of napkins without costly housings and mechanical mechanisms (Klingel [0004]) and be able to grasp “a single napkin 104 or a selected amount of napkins may be removed from the napkin stack 100” (Klingel [0028]).
Klingel does not teach “an engaging location on its lower side.”
Wolf teaches absorption article, or napkin. Wolf further teaches “an engaging location (Fig. 99 “118”) on its lower side (Fig. 9 “back sheet 104” [0071]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel to incorporate the teachings of Wolf to include the “118” on the same side as the “114” when in the open unfolded configuration and engage when the article is folded (Wolf) to the “39,26” of Peery to be on the same side as “38,25” for ease of manufacturing and keep all fluids obtained from use on one side opposite of the engaging side (Wolf [0001,0002].

Regarding Claim 22, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 25.”
Peery does not teach “wherein the adhering portion and the releasing portion are located at a first corner of the napkin after the sheet is twice-folded.”
Fried teaches wherein the adhering portion (Fig. 6 “72”) and the releasing portion (Fig. 6 “74”) are located at a first corner (Fig. 3 annotated and Fig. 6 “60”) of the napkin after the sheet is twice-folded (It would be obvious to one skilled in the art to fold along fold line 38 and 36 first to maintain annotated sides 70 and 68 facing are on one side and annotated 64 and 66 are on the opposing face, then fold along fold line 34 with annotated 64 and 66 facing each other and annotated 70 and 68 facing outwardly for fig. 13 teaches the side with the pressure sensitive adhesive and anti-adhesive substance side facing outwards after folding and that the placement of the pressure sensitive adhesive and anti-adhesive substance side may be reversed [col. 4 line 60]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded at “60” (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and 


    PNG
    media_image2.png
    431
    678
    media_image2.png
    Greyscale
Regarding Claim 24, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 21, wherein the napkin (Fig. 7 “The napkin cozy 30”) is formed from a sheet (Fig. 2 and 3 “the fabric inner and outer layers 11, 12”) having an inner surface (Fig. 2 annotated) and an outer surface (Fig. 2 annotated).” 
Peery does not teach “being folded at least once with the inner surface inwards, both the adhering portion and the releasing portion being located on the outer surface.”
Fried teaches “being folded (Fig. 3 fold lines “38,36,34”) at least once with the inner surface (Fig. 3 annotated “64” and “66”) inwards, both the adhering portion (Fig. 6 “72”) and the releasing portion (Fig. 6 “74”) being located on the outer surface (Fig. 3 annotated “70” and “68”) (It would be obvious to one skilled in the art to fold along fold line 38 and 36 first to maintain annotated sides 70 and 68 facing are on one side and annotated 64 and 66 are on the opposing face, then fold along fold line 34 with annotated 64 and 66 facing each other and annotated 70 and 68 facing outwardly for fig. 13 teaches the side with the pressure sensitive adhesive and anti-adhesive substance side facing outwards after folding and that the placement of the pressure sensitive adhesive and anti-adhesive substance side may be reversed [col. 4 line 60]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when 

Regarding Claim 25, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 24, wherein the sheet is (Fig. 2 and 3 “the fabric inner and outer layers 11, 12”).”
Peery does not teach “at least twice-folded to form the napkin with the outer surface exposed.” 
Fried teaches “at least twice-folded (Fig. 3 fold lines “38,36,34”) to form the napkin (Fig. 1“22”) with the outer surface exposed (Fig. 3 annotated “70” and “68”) (It would be obvious to one skilled in the art to fold along fold line 38 and 36 first to maintain annotated sides 70 and 68 facing are on one side and annotated 64 and 66 are on the opposing face, then fold along fold line 34 with annotated 64 and 66 facing each other and annotated 70 and 68 facing outwardly for fig. 13 teaches the side with the pressure sensitive adhesive and anti-adhesive substance side facing outwards after folding and that the placement of the pressure sensitive adhesive and anti-adhesive substance side may be reversed [col. 4 line 60]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 lines 1-4]) when in a stacked formation to minimize space and maintain organization when not in use “to 

Regarding Claim 33, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 21, wherein the adhering portion (Fig. 7 “38” and Fig. 2 “25”) and the engaging location (Fig. 7 “39” and Fig. 2 “26”)…are provided with complementary surfaces (col. 5 lines 12-13 “a hook and loop pile fastener”) that releasably adhere to each other but do not adhere to a remainder of the napkin.”
Peery does not teach “the releasing portion.”
Fried teaches “adhering portion (Fig. 6 “72”)…the releasing portion (Fig. 6 “74”) …provided with complementary surfaces that releasably adhere to each other but do not adhere to a remainder of the napkin (Fig. 6 [col. 3 line 70–col. 4 line 2] “The portion 68 is provided at area 74 with an antiadhesive substance to which the pressure-sensitive adhesive surface is incapable of being adhered. Suitable substances may comprise soap, wax, silicone substances and the like. The area 74 as seen particularly in FIG. 7 may be slightly larger than the area 72 so as to ensure 4 that the pressure-sensitive surface will not contact the material of portion 68 of the napkin”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 lines 1-4]) when in a stacked formation to minimize space and maintain organization when not in use “to provide a new and improved napkin which is quite simple and inexpensive in construction, and yet which at the same time is quite efficient and reliable in use” (Fried [col. 2 lines 5-8]).

Regarding Claim 34, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 21, wherein the adhering portion (Fig. 7 “38” and Fig. 2 “25”).”
Peery does not teach “includes an adhesive that is tacky, and wherein the releasing portion includes a repellent coating or material that releases easily from the tacky adhesive.”
Fried teaches “includes an adhesive (Fig. 6 “72”) that is tacky ([col. 3 lines 3-4] “any suitable substance, and this member may be similar to well-known pressure sensitive tapes”), and wherein the releasing portion (Fig. 6 “74”) includes a repellent coating or material that releases easily from the tacky adhesive (Fig. 6 [col. 3 line 70–col. 4 line 2] “The portion 68 is provided at area 74 with an antiadhesive substance to which the pressure-sensitive adhesive surface is incapable of being adhered. Suitable substances may comprise soap, wax, silicone substances and the like. The area 74 as seen particularly in FIG. 7 may be slightly larger than the area 72 so as to ensure 4 that the pressure-sensitive surface will not contact the material of portion 68 of the napkin”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22” with connection of “72” on “70” of a “suitable substance, similar to pressure sensitive tapes” and “74” on “68” of a “suitable substance comprising of soap, wax, silicone substances, and the like” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 lines 1-4]) when in a stacked formation to minimize space and maintain organization when not in use “to provide a new and improved napkin which is quite simple and inexpensive in construction, and yet which at the same time is quite efficient and reliable in use” (Fried [col. 2 lines 5-8]).

Regarding Claim 35, Peery teaches “the cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 21.”
Peery does not teach “A stack comprising a plurality of the napkins…wherein the napkins are stacked together with the releasing portion on the lower side of a first napkin aligned and releasably engaged with the adhering portion of a second napkin located beneath the first napkin.”
Fried teaches “A stack comprising a plurality of the napkins (Fig. 1 “napkin 22”) …wherein the napkins (Fig. 1 “napkin 22”) are stacked together with the releasing portion (Fig. 6 “74”) on the lower side (Fig. 3 annotated “68” and Fig. 6 “68”) of a first napkin (Fig. 1 “napkin 22”) aligned and releasably engaged with the adhering portion (Fig. 6 “72”) of a second napkin (Fig. 1 “napkin 22”) located beneath the first napkin (Fig. 1 “napkin 22”) (It would be obvious to one skilled in the art to fold along fold line 38 and 36 first to maintain annotated sides 70 and 68 facing are on one side and annotated 64 and 66 are on the opposing face, then fold along fold line 34 with annotated 64 and 66 facing each other and annotated 70 and 68 facing outwardly for fig. 13 teaches the side with the pressure sensitive adhesive and anti-adhesive substance side facing outwards after folding and that the placement of the pressure sensitive adhesive and anti-adhesive substance side may be reversed [col. 4 line 60]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 lines 1-4]) when in a stacked formation to minimize space and maintain organization when not in use “to provide a new and improved napkin which is quite simple and inexpensive in construction, and yet which at the same time is quite efficient and reliable in use” (Fried [col. 2 lines 5-8]).
Fried does not teach “A stack comprising a plurality of the napkins…wherein the napkins are stacked together with the releasing portion on the lower side of a first napkin aligned and releasably engaged with the adhering portion of a second napkin located beneath the first napkin.”
Klingel further teaches “A stack comprising a plurality of the napkins (Fig. 2 [0024] “a napkin stack according to the invention where the napkins are folded.”)…wherein the napkins are stacked (Fig. 2 [0024] “a napkin stack according to the invention where the napkins are folded.”) together with the releasing portion on the lower side of a first napkin aligned and releasably engaged with the adhering portion (Fig. 2 “glue tabs 20”) of a second napkin located beneath the first napkin (Fig. 2 “the glue tabs 20 removable attach each napkin 104 to the napkin on top of it”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried to incorporate the teachings of Klingel to include the glue tabs 20 removable attach each napkin 104 to the napkin on top of it of Klingel to the connection between “74” (Fried) and “38,25” of Peery when the folded napkins are stacked to provide a uniformally stacked of napkins without costly housings and mechanical mechanisms (Klingel [0004]) and be able to grasp “a single napkin 104 or a selected amount of napkins may be removed from the napkin stack 100” (Klingel [0028]).

Regarding Claim 37, Peery teaches “A method of wrapping cutlery (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) to form a cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”), the method comprising: providing a disposable napkin (Fig. 7 “The napkin cozy 30”) having an adhering portion (Fig. 7 “38” and Fig. 2 “25”); placing one or more items of cutlery onto the napkin (Fig. 6 [col. 5 lines 63-67 ] “after inserting the silverware…cover may be folded over”); wrapping the cutlery in the napkin (Fig. 6 [col. 5 lines 63-67 ] “after inserting the silverware…cover may be folded over”); engaging the adhering portion (Fig. 7 “38” and Fig. 2 “25”) with an engaging location (Fig. 7 “39” and Fig. 2 “26”) on the napkin (Fig. 7 “The napkin cozy 30”) to secure the wrap (Fig. 7 and 6 col. 5 line 68-col. 6 lines “cozy may be secured together by an appropriate surface contact fastener”), wherein the engaging location (Fig. 7 “39” and Fig. 2 “26”) comprises a protective surface (col. 5 lines 12-13 “a hook and loop pile fastener”) facilitating release of the adhering portion (Fig. 7 “38” and Fig. 2 “25”) without damage to the napkin (Fig. 7 “The napkin 10”), … and the items of cutlery are placed onto the upper side of the top napkin (Fig. 2 annotated “outer surface” and Fig. 7 and 6 col. 5 line 68-col. 6 lines “cozy may be secured together by an appropriate surface contact fastener”).”
Peery does not teach “stacking a plurality of napkins in a stack such that a releasing portion on a lower side of each of the napkins is aligned and releasably engaged with the adhering portion, which is located on an upper side of each of the napkins, wherein the upper side of a top napkin in the stack is exposed and the items of cutlery are placed onto the upper side of the top napkin, and wherein the engaging location is on the lower side of the napkins… wherein the upper side of a top napkin in the stack is exposed.”
Fried teaches “stacking a plurality of napkins (Fig. 1 “napkin 22”) in a stack such that a releasing portion on a lower side of each of the napkins is aligned and releasably engaged with the adhering portion (Fig. 6 [col. 3 line 70–col. 4 line 2] “The portion 68 is provided at area 74 with an antiadhesive substance to which the pressure-sensitive adhesive surface is incapable of being adhered. Suitable substances may comprise soap, wax, silicone substances and the like. The area 74 as seen particularly in FIG. 7 may be slightly larger than the area 72 so as to ensure 4 that the pressure-sensitive surface will not contact the material of portion 68 of the napkin”), which is located on an upper side of each of the napkins (Fig. 3 annotated “70” and Fig. 6 “70”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 
Fried does not teach “stacking a plurality of napkins in a stack such that a releasing portion on a lower side of each of the napkins is aligned and releasably engaged with the adhering portion, which is located on an upper side of each of the napkins … wherein the upper side of a top napkin in the stack is exposed.”
Klingel teaches “stacking a plurality of napkins (Fig. 2 “uniform napkin stack 100” [0024] “a napkin stack according to the invention where the napkins are folded.”) in a stack such that a releasing portion on a lower side of each of the napkins is aligned and releasably engaged with the adhering portion (Fig. 2 “glue tabs 20”) (Fig. 2 “the glue tabs 20 removable attach each napkin 104 to the napkin on top of it”), which is located on an upper side of each of the napkins (Fig. 2 “glue tabs 20”)… wherein the upper side of a top napkin in the stack is exposed (Fig. 2[0028] “a single napkin 104 or a selected amount of napkins may be removed from the napkin stack 100.” And “the glue tabs 20 shown in FIG. 2 are positioned on the top of each napkin 104”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried to incorporate the teachings of Klingel to include the glue tabs 20 removable attach each napkin 104 to the napkin on top of it of Klingel to the connection between “74” (Fried) and “38,25” of Peery when the folded napkins are stacked to provide a uniformally stacked of napkins without costly housings and mechanical mechanisms (Klingel [0004]) and be able to grasp “a single napkin 104 or a selected amount of napkins may be removed from the napkin stack 100” (Klingel [0028]).
Klingel does not teach “an engaging location on its lower side of the napkins.”
Wolf teaches “an engaging location (Fig. 99 “118”) on its lower side of the napkins (Fig. 9 “back sheet 104” [0071]).”


Regarding Claim 39, Peery teaches “A napkin (Fig. 7 “The napkin cozy 30”), wherein the napkin further (Fig. 7 “The napkin cozy 30”) comprises an engaging location (Fig. 7 “39” and Fig. 2 “26”)….such that the napkin (Fig. 7 “The napkin cozy 30”) can be wrapped around an object (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) and secured (Fig. 7 and 6 col. 5 line 68-col. 6 lines “cozy may be secured together by an appropriate surface contact fastener”) by engaging the adhering portion (Fig. 7 “38” and Fig. 2 “25”) with the engaging location (Fig. 7 “39” and Fig. 2 “26”) and the engaging location (Fig. 7 “39” and Fig. 2 “26”) comprises a protective surface (col. 5 lines 12-13 “a hook and loop pile fastener”) facilitating release of the adhering portion (Fig. 7 “38” and Fig. 2 “25”) without damage to the napkin (Fig. 7 “The napkin 10”).”
Peery does not teach “having an upper side, a lower side and four corners, the napkin comprising a twice-folded sheet and being provided with an adhering portion on the upper side, adjacent to one of the corners and a releasing portion on the lower side at a corresponding position to the adhering portion such that a plurality of napkins may be stacked together with the releasing portion of a first napkin engaging releasably with the adhering portion of a second napkin located beneath the first napkin… engaging location on a lower side.”
Fried teaches “having an upper side (Fig. 3 annotated “70” and Fig. 6 “70”), a lower (Fig. 3 annotated “68” and Fig. 6 “68”); four corners (Fig. 3 annotated c1-c4), the napkin (Fig. 1“22”) comprising a twice-folded sheet (Fig. 3 fold lines “38,36,34”) (It would be obvious to one skilled in the art to fold along fold line 38 and 36 first to maintain annotated sides 70 and 68 facing are on one side and annotated 64 and 66 are on the opposing face, then fold along fold line 34 with annotated 64 and 66 facing each other and annotated 70 and 68 facing outwardly for fig. 13 teaches the side with the pressure sensitive adhesive and anti-adhesive substance side facing outwards after folding and that the placement of the pressure sensitive adhesive and anti-adhesive substance side may be reversed [col. 4 line 60])and being provided with an adhering portion (Fig. 6 “72”) on the upper side (Fig. 3 annotated “70” and Fig. 6 “70”), adjacent to one of the corners (Fig. 3 annotated c1-c4) and a releasing portion (Fig. 6 “74”) on the lower side (Fig. 3 annotated “68” and Fig. 6 “68”) at a corresponding position to the adhering portion (Fig. 6 “72”) such that a plurality of napkins (Fig. 1 “22”) may be stacked together (Fig. 1 “napkins 22” [col. 2 line 13] “a stack of napkins”) with the releasing portion (Fig. 6 “74”) of a first napkin (Fig. 1 “napkin 22”) engaging releasably with the adhering portion (Fig. 6 “72”) of a second napkin (Fig. 1 “napkin 22”) located beneath the first napkin (Fig. 1 “napkin 22”) (It would be obvious to one skilled in the art to fold along fold line 38 and 36 first to maintain annotated sides 70 and 68 facing are on one side and annotated 64 and 66 are on the opposing face, then fold along fold line 34 with annotated 64 and 66 facing each other and annotated 70 and 68 facing outwardly for fig. 13 teaches the side with the pressure sensitive adhesive and anti-adhesive substance side facing outwards after folding and that the placement of the pressure sensitive adhesive and anti-adhesive substance side may be reversed [col. 4 line 60]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 lines 1-4]) when in a stacked formation to minimize space and maintain organization when not in use “to 
Fried does not teach “a plurality of napkins may be stacked together with the releasing portion of a first napkin engaging releasably with the adhering portion of a second napkin located beneath the first napkin… engaging location on a lower side.”
Klingel teaches “a plurality of napkins may be stacked together (Fig. 2 [0024] “a napkin stack according to the invention where the napkins are folded.”) with the releasing portion (Fig. 2 “glue tabs 20”) of a first napkin engaging releasably with the adhering portion (Fig. 2 “glue tabs 20”) of a second napkin located beneath the first napkin(Fig. 2 “the glue tabs 20 removable attach each napkin 104 to the napkin on top of it”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried to incorporate the teachings of Klingel to include the glue tabs 20 removable attach each napkin 104 to the napkin on top of it of Klingel to the connection between “74” (Fried) and “38,25” of Peery when the folded napkins are stacked to provide a uniformally stacked of napkins without costly housings and mechanical mechanisms (Klingel [0004]) and be able to grasp “a single napkin 104 or a selected amount of napkins may be removed from the napkin stack 100” (Klingel [0028]).
Klingel does not teach “an engaging location on its lower side.”
Wolf teaches “an engaging location (Fig. 99 “118”) on its lower side (Fig. 9 “back sheet 104” [0071]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Wolf to include the “118” on the same side as the “114” when in the open unfolded configuration and engage when the article is folded (Wolf) to the “39,26” of Peery to be on the same side as “38,25” for ease of manufacturing and keep all fluids obtained from use on one side opposite of the engaging side (Wolf [0001,0002].
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Peery (US '536)-Fried (US '438)-Klingel (US '5212)-Wolf (US '416) in view of Shaw (WO 2016102080).
Regarding Claim 23, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 22, wherein the engaging location (Fig. 7 “39” and Fig. 2 “26”).”
Peery does not teach “located close to a centre of the napkin after the sheet is twice-folded.”
Fried teaches “the napkin (Fig. 1“22”) after the sheet (Fig. 1“22”) is twice-folded (Fig. 3 fold lines “38,36,34”) (Fig. 3 annotated “70” and “68”) (It would be obvious to one skilled in the art to fold along fold line 38 and 36 first to maintain annotated sides 70 and 68 facing are on one side and annotated 64 and 66 are on the opposing face, then fold along fold line 34 with annotated 64 and 66 facing each other and annotated 70 and 68 facing outwardly for fig. 13 teaches the side with the pressure sensitive adhesive and anti-adhesive substance side facing outwards after folding and that the placement of the pressure sensitive adhesive and anti-adhesive substance side may be reversed [col. 4 line 60]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 lines 1-4]) when in a stacked formation to minimize space and maintain organization when not in use “to provide a new and improved napkin which is quite simple and inexpensive in construction, and yet which at the same time is quite efficient and reliable in use” (Fried [col. 2 lines 5-8]).
Fried does not teach “located close to a centre”
Shaw teaches article with adhesive portion. Shaw further teaches “located close to a centre (Fig. 3 “302a” engaging “302b” on folded “300;”when folded the connection is located close to the 
    PNG
    media_image3.png
    330
    556
    media_image3.png
    Greyscale
annotated center of the “300” [pg. line 14-16“When the sheet is folded such that a first portion of the first surface faces a second 15 portion of the first surface, a first adhesive portion and a second adhesive portion may be adapted to engage each other.” And [pg. 6 lines 6-7] “the adhesive portion(s) may be arranged symmetrically about a fold line”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Shaw to include the engagement placement of “302a,b” on “300” (Shaw) to “39,26” of “napkin cozy 30” of Peery to provide “a sheet, typically of paper or cloth, across or over the object to be protected” (Shaw [pg. 1 lines 15-16]) “may advantageously be relatively easier to manufacture” (Shaw [pg. 5 lines 30-31]) that “allows the sheet to be non-permanently adhered to an object” for “be particularly difficult for people with reduced mobility or dexterity” (Shaw [pg. 1 line 20]) and “cost of manufacture may be relatively low” (Shaw [pg. 3 line 29]).

Claim 26 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Peery (US '536)-Fried (US '438) -Klingel (US '5212)-Wolf (US '416) in view of Shaw (WO 2016102080) and Manasa (US 20040224116).
Regarding Claim 26, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 25, the adhering portion (Fig. 7 “38” and Fig. 2 “25”) and engaging location (Fig. 7 “39” and Fig. 2 “26”).”
Peery does not teach “wherein the releasing portion is provided at a first corner of the napkin after the sheet is twice-folded, the adhering portion is provided adjacent a second corner of the napkin, diagonally opposite to the first corner, and the engaging location is provided between the second corner and a centre of the napkin.”
Fried teaches “wherein the releasing portion (Fig. 6 “74”) is provided at a first corner (Fig. 3 annotated “c1”) of the napkin (Fig. 3 “22”) after the sheet is twice-folded (Fig. 6 [col. 3 line 70–col. 4 line 2] “The portion 68 is provided at area 74 with an antiadhesive substance to which the pressure-sensitive adhesive surface is incapable of being adhered. Suitable substances may comprise soap, wax, silicone substances and the like. The area 74 as seen particularly in FIG. 7 may be slightly larger than the area 72 so as to ensure 4 that the pressure-sensitive surface will not contact the material of portion 68 of the napkin”),  the adhering portion (Fig. 6 “72”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 lines 1-4]) when in a stacked formation to minimize space and maintain organization when not in use “to provide a new and improved napkin which is quite simple and inexpensive in construction, and yet which at the same time is quite efficient and reliable in use” (Fried [col. 2 lines 5-8]).
Fried does not teach “provided adjacent a second corner of the napkin, diagonally opposite to the first corner, and the engaging location is provided between the second corner and a centre of the napkin.”
Shaw teaches “the engaging location (Fig. 3 “302a”) is provided between the second corner and a centre of the napkin (Fig. 3 “302a” engaging “302b” on folded “300;”when folded the connection is located between the corner pointed to by “300”and the 
    PNG
    media_image3.png
    330
    556
    media_image3.png
    Greyscale
annotated center of the “300” [pg. line 14-16“When the sheet is folded such that a first portion of the first surface faces a second 15 portion of the first surface, a first adhesive portion and a second adhesive portion may be adapted to engage each other.” And [pg. 6 lines 6-7] “the adhesive portion(s) may be arranged symmetrically about a fold line”).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Shaw to include the placement of “302a,b” on “300” (Shaw) to “39,26” of “napkin cozy 30” of Peery to corner “c3” (Fried)to provide “a sheet, typically of paper or cloth, across or over the object to be protected” (Shaw [pg. 1 lines 15-16]) “may advantageously be relatively easier to manufacture” (Shaw [pg. 5 lines 30-31]) that “allows the sheet to be non-permanently adhered to an object” for “be particularly difficult for people with reduced mobility or dexterity” (Shaw [pg. 1 line 20]) and “cost of manufacture may be relatively low” (Shaw [pg. 3 line 29]).
Shaw does not teach “provided adjacent a second corner of the napkin, diagonally opposite to the first corner.”
Manasa teaches absorbent paper towels with adhesive. Manasa further teaches “provided adjacent a second corner of the napkin (Fig. 3 teaches several adhesive strips “13 and 17,18” arranged in four edges and release areas “16”; and it would be obvious to one skilled in the art to have several placements of adhesives and be able to move the placement of “72” to annotated “c3” of Fried’s “napkin 22” [0028]), diagonally opposite to the first corner (Fig. 3 placement of “18,17” are across from each other, and it would be obvious to one skilled in the area to have several placements of adhesives and be able to move the placement of “72” to annotated “c3” which is diagonal from “74” in “c1” of Fried’s “napkin 22” [0028]).” 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Manasa to include the multiple locations of the adhesives “13 and 17,18” and release area “16” (Manasa) to move the placement of “72” to annotated “c3” which is diagonal from “74” in “c1” of Fried’s “napkin 22” to be able to secure the napkins together to prevent “the sheets may move or blow away when subject to very light air motion” (Manasa [0006])
Regarding Claim 27, Peery teaches “The cutlery wrap of (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) claim 25, the adhering portion (Fig. 7 “38” and Fig. 2 “25”) and engaging location (Fig. 7 “39” and Fig. 2 “26”).”
Peery does not teach “wherein the releasing portion is provided at a first corner of the napkin after the sheet is twice-folded, the adhering portion is provided adjacent a third corner of the napkin and the engaging location is provided between the third corner and a centre of the napkin, the third corner being an adjacent corner to the first corner.”
Fried teaches “wherein the releasing portion (Fig. 6 “74”) is provided at a first corner (Fig. 3 annotated “c1”) of the napkin (Fig. 3 “22”) after the sheet is twice-folded folded (Fig. 6 [col. 3 line 70–col. 4 line 2] “The portion 68 is provided at area 74 with an antiadhesive substance to which the pressure-sensitive adhesive surface is incapable of being adhered. Suitable substances may comprise soap, wax, silicone substances and the like. The area 74 as seen particularly in FIG. 7 may be slightly larger than the area 72 so as to ensure 4 that the pressure-sensitive surface will not contact the material of portion 68 of the napkin”), the adhering portion (Fig. 6 “72”) …the third corner (Fig. 2 annotated “c2”) being an adjacent corner to the first corner (Fig. 2 annotated “c1”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Fried to include a stack of “napkins 22”with connection of “72” on “70” and “74” on “68” that engage when folded (Fried) to “38 and 35” of napkin cozy 30 and the side the “napkin cozy 30” that contains “38” and “35” so that “napkin including adhesive means for securing it in operative position and including means for preventing portions of the napkin from accidentally adhering to the adhesive means” (Fried [col. 2 lines 1-4]) when in a stacked formation to minimize space and maintain organization when not in use “to provide a new and improved napkin which is quite simple and inexpensive in construction, and yet which at the same time is quite efficient and reliable in use” (Fried [col. 2 lines 5-8]).
Fried does not teach “the adhering portion (Fig. 6 “72”) is provided adjacent a third corner of the napkin and the engaging location is provided between the third corner and a centre of the napkin.”
Shaw teaches “the engaging location is provided between the third corner and a centre of the napkin(Fig. 3 “302a” engaging “302b” on folded “300;”when folded the connection is located between the corner pointed to by “300”and the annotated center of the “300” [pg. line 14-16“When the sheet is folded such that a first portion of the first surface faces a second 15 portion of the first surface, a first adhesive portion and a second adhesive portion may be adapted to engage each other.” And [pg. 6 lines 6-7] “the adhesive portion(s) may be arranged symmetrically about a fold line”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Shaw to include the placement of “302a,b” on “300” (Shaw) to “39,26” of “napkin cozy 30” of Peery to corner “c2” (Fried) to provide “a sheet, typically of paper or cloth, across or over the object to be protected” (Shaw [pg. 1 lines 15-16]) “may advantageously be relatively easier to manufacture” (Shaw [pg. 5 lines 30-31]) that “allows the sheet to be non-permanently adhered to an object” for “be particularly difficult for people with reduced mobility or dexterity” (Shaw [pg. 1 line 20]) and “cost of manufacture may be relatively low” (Shaw [pg. 3 line 29]).

Shaw does not teach “the adhering portion (Fig. 6 “72”) is provided adjacent a third corner of the napkin.”
Manasa teaches “the adhering portion (Fig. 6 “72”) is provided adjacent a third corner of the napkin (Fig. 3 teaches several adhesive strips “13 and 17, 18” arranged in four edges and release areas “16”; and it would be obvious to one skilled in the art to have several placements of adhesives and be able to move the placement of “72” to annotated “c2” of Fried’s “napkin 22” [0028]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Manasa to include the multiple locations of the adhesives “13 and 17,18” and release area “16” (Manasa) to move the placement of “72” to annotated “c2” which is diagonal from “74” in “c1” of Fried’s “napkin 22” to be 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Peery (US '536)-Fried (US '438) -Klingel (US '5212)-Wolf (US '416) in view of Qin et al. (US 20140034254), hereinafter Qin.
Regarding Claim 28, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 25,”
Peery does not teach “wherein the sheet is a multi- ply tissue ([0063] “multiple-ply
products.”) having a weight per ply of between 14 and 30 g/m2”
Qin teaches manufacture of soft tissue products such as facial, bath and towel tissue. Qin further teaches “wherein the sheet is a multi- ply tissue ([0063] “multiple-ply”) having a weight per ply of between 14 and 30 g/m2 ([0062] “15 to about 30 gsm”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Qin to include  the “multiple ply” tissue with a basic weight of “15 to about 30 gsm” (Qin) to the “napkin cozy 30” of Peery for “reducing the basis weight of the sheet reduces its stiffness” (Qin [0001]) “to produce premium quality tissue sheets having adequate softness, bulk and strength without the expense” (Qin [0002]).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Peery (US '536)-Fried (US '438)-Klingel (US '5212)-Wolf (US '416) in view of Chan (US 20020251863), in further view of Hermans et al. (US 20050148257), hereinafter Hermans.
Regarding Claim 29, Peery teaches “The cutlery wrap of claim 25 (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”).”
Peery does not teach “wherein the sheet is a single-ply air-laid non-woven having a weight of between 25 and 80 g/m2.”
Chan teaches folded sheet. Chan further teaches “wherein the sheet is a single-ply air-laid non-woven ([0009] “Each towel is formed of a single sheet of material, typically a single-ply material” and “towel, wiper, napkin, or other stacked absorbent product. The sheet material may be, for example, a non-woven, natural, or synthetic fiber material.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Chan to include the “single-ply” made of “a non-woven” material (Chen) to the “napkin cozy 30” of Peery to “promotes efficient and non-wasteful dispensing of the towels” when in the folded state for “a single towel in its single-ply unfolded state is more than adequate for drying the user's hands” which is eco-friendly and cost effective (Chan[0005,0006]).
Chan does not teach “having a weight of between 25 and 80 g/m2.”
Hermans teaches paper products. Hermans further teaches “having a weight of between 25 and 80 g/m2 ([0008] “35 gsm to about 80 gsm”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Wolf-Chan to incorporate the teachings of Hermans to include the basis weight of “35 to 80 gsm” (Hermans) to the “napkin cozy 30” of Peery to “good strength even while wet and should resist tearing” (Hermans [0001]).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Peery (US '536)-Fried (US '438)-Klingel (US '5212)-Wolf (US '416) in view of Chan (US '863) in further view of Drew et al. (US 20020088592), hereinafter Drew.
Regarding Claim 30, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 25.”
Peery does not teach “wherein the sheet is a single- ply tissue having a weight of between 14 and 40 g/m2.”
Chan teaches “wherein the sheet is a single- ply tissue ([0009] “Each towel is formed of a single sheet of material, typically a single-ply material”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Chan to include the “single-ply” material (Chen) to the “napkin cozy 30” of Peery to “promotes efficient and non-wasteful dispensing of the towels” when in the folded state for “a single towel in its single-ply unfolded state is more than adequate for drying the user's hands” which is eco-friendly and cost effective (Chan[0005,0006]).
Chan does not teach “having a weight of between 14 and 40 g/m2.”
Drew teaches tissue. Drew further teaches “having a weight of between 14 and 40 g/m2 ([0094] a single ply bath tissue having a basis weight of from about 20 gsm to about 40 gsm).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Wolf-Chan to incorporate the teachings of Drew to include the basis weight of “20 to 40 gsm” (Drew) to the “napkin cozy 30” of Peery to “have good stretch characteristics and should resist tearing” (Drew [0002]).

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Peery (US '536)-Fried (US '438)-Klingel (US '5212)-Wolf (US '416) in view of SIZES, INC. (https://www.sizes.com/home/napkins.htm).
Regarding Claim 31, Peery teaches “The cutlery wrap napkin (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 25”
Peery does not teach “wherein the sheet maximum dimensions of between 20 cm and 60 cm.”
SIZES, INC. teaches napkin sizing. SIZES, INC. further teaches “wherein the sheet maximum dimensions of between 20 cm and 60 cm ([first paragraph on first page of IDS NPL] “ordinary dinner napkins are 16’ to 18’ square, or similarity rectangular”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of SIZES, INC. to include “ordinary dinner napkins are 16’ to 18’ square, or similarity rectangular” to the “napkin cozy 30” to keep sized to maintain use of proper etiquette for regular “ordinary” day life.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Peery (US '536)-Fried (US '438)-Klingel (US '5212)-Wolf (US '416) in view of Hermans (US '257).
Regarding Claim 23, Peery teaches “The cutlery wrap (Fig. 7 “The napkin cozy 30” [col. 2 lines 9-9] “wrapping…further adapted to include silverware”) of claim 24, wherein the outer surface (Fig. 2 annotated) of the sheet (Fig. 7 “30” and 2 “22”)”
Peery does not teach “is patterned or embossed.”
Chan teaches “is patterned or embossed ([0072] “relatively smooth fabrics having a fine pattern. Although not shown, reel calendering or subsequent off-line calendaring or embossing may be used.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Peery-Fried-Klingel-Wolf to incorporate the teachings of Hermans to include a pattern or embossing (Hermans) to the “napkin cozy 30” to make it aesthetically pleasing and “good strength even while wet and should resist tearing” (Hermans [0001]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Carlson teaches alternative stacked napkins;
Zisblatt teaches an adhesive on a non-woven fabric;
Green teaches a napkin with an adhesive;
Hada et al. Teaches a sheet with an adhesive area for containing when folded;
Lavi teaches an adhesive cutlery wrap;
Klingel teaches a napkin stack;
Fisher et al. teaches an adhesively attaches device with an embossed pattern;
Tremper teaches an imprint on the outer ply of a napkin.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL E GUIDRY whose telephone number is (571)272-2040.  The examiner can normally be reached on Monday-Thursday 7:30am-5pm and Alternating Fridays 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREG PICKETT can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/ABIGAIL ELIZABETH GUIDRY/Examiner, Art Unit 3736